Citation Nr: 0836215	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-39 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for pilonidal, perirectal 
sinus, postoperative residuals. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from June 1974 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to notify and assist a veteran with the 
development of his or her claim. 38 U.S.C.A. §§ 5103, 5103(A) 
and 38 C.F.R. § 3.159. The RO did not fulfill its duty to 
notify and assist, and the claim must be remanded for 
additional notification and development. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008). Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran. Additionally, the veteran must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life. As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The record does not reflect that VA has complied with the 
notification requirements of Vazquez. A remand is required in 
this case to allow VA to provide appropriate notice.

Additionally, the veteran, through his representative, 
asserts that there may be additional outstanding treatment 
records. The veteran shall be contacted and asked to submit 
any information regarding medical treatment for his service 
connected disability from 2004 to the present.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should provide proper VCAA 
notice pursuant to 38 U.S.C.A. §§ 5103, 
5103(A), 38 C.F.R. § 3.159 and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 
Specifically, the AMC/RO should send the 
veteran a VCAA notice letter which 
notifies the veteran 1) that he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the veteran's employment and daily 
life, 2) the rating criteria under the 
appropriate Diagnostic Codes for rating 
the veteran's service-connected disability 
3) should an increase in disability be 
found, a disability rating will be 
determined by applying relevant Diagnostic 
Codes, which typically provide for a range 
in severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life and, 
4) the types of medical and lay evidence 
that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2. The RO/AMC should contact the veteran 
and ask him to provide any additional 
information concerning medical treatment 
for his service connected disability from 
2004 to the present. The RO/AMC must 
attempt to locate any medical records 
received with the claims file. The RO/AMC 
should document all attempts to associate 
the outstanding treatment records.  

3. The RO/AMC should allow sufficient time 
for the veteran to respond to the VCAA 
letter, and for any additional development 
of the evidence that the RO/AMC may deem 
necessary. Then, the AMC/RO should review 
the record, and readjudicate the increased 
rating claim. If any benefit sought 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




